
	

115 S1813 IS: Military Retirement Credit for Distance Learning Act
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1813
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2017
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide credit toward computation of years of service for
			 nonregular service retired pay for
			 completion of
			 remotely delivered military education or training.
	
	
		1.Short title
 This Act may be cited as the Military Retirement Credit for Distance Learning Act.
		2.Credit toward computation of years of service for nonregular service retired pay upon completion of
			 remotely delivered military education or training
 (a)In generalSection 12732(a)(2) of title 10, United States Code, is amended— (1)by inserting after subparagraph (E) the following new subparagraph:
					
 (F)Such points (but not more than 10 points) as the Secretary concerned determines to be appropriate for successful completion of a course of instruction using electronically delivered methodologies to accomplish military education or training, unless the education or training is performed while in a status for which credit is provided under another subparagraph of this paragraph.; and
 (2)by striking and (E) in the last sentence and inserting (E), and (F). (b)Maximum number of points per service yearSection 12733(3) of such title is amended by striking or (D) and inserting (D), or (F).
			
